NOTICE OF ALLOWABILITY

Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is drawn to a resin molded article comprising a wholly aromatic liquid crystalline polyester (LCP) formed by being subjected to heat treatment.  The article has an enthalpy change H1/H2>2.0 and a dielectric loss tangent of 0.85 x 10-3 or less as measured by SPDR at a frequency of 10 GHz.  
US 2019/0202978 (cited in Applicant’s IDS) and US 2020/0040133 both teach molded articles including electric and electronic components formed from a wholly aromatic LCP (‘978 at p. 1, [0001]; ‘133 at p. 1, [0001]).  The dielectric loss tangent of the LCP is preferably 0.85 x 10-3 or less as measured by SPDR at a frequency of 10 GHz (‘978 at p. 3, [0073]-[0074]; ‘133 at p. 3, [0059] and [0063]).  Thermal (i.e. heat) treatment of the molded articles may be carried out (‘978 at p. 8, [0137]; ‘133 at p. 6, [0089]).  
US 2020/0040133 and US 2019/0202978 were both published after the filing date of the present application and qualifies as prior art under 35 U.S.C. 102(a)(2).  35 U.S.C. 102(b)(2)(A) provides that a disclosure shall not be prior art to a claimed invention under subsection (a)(2) if the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.   The ‘133 and ‘978 publications and the present application each have the same inventor, and no additional co-inventors are named in the ‘133 or ‘978 publications.  It is apparent that the subject matter disclosed in both ‘133 and ‘978 was obtained from the inventor of the present application; therefore, neither publication is available as prior art.
WO 2018/008612 is the WIPO publication corresponding to US 2019/0202978.  ‘612 has a publication date which predates the earliest available filing date of the present application and qualifies as prior art under 35 U.S.C. 102(a)(1).  However, the publication date of ‘612 predates the earliest available filing date of the present application by less than one year.  
35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under 102(a)(1) may be excepted as prior art if the disclosure is made one year or less before the effective filing date of the claimed invention, and is made by the inventor or a joint inventor.  It is apparent that the disclosure of ‘612 was made less than one year before the effective filing date of the claimed invention; names the inventor as an author/inventor; and does not name any additional authors/joint inventors.  Therefore, the ‘612 publication is not available as prior art.  
Ikegawa et al. (US 2007/0182059; cited in Applicant’s IDS) teaches a heat-treated molded article formed from a composition comprising an LCP (Abstract).  The LCP monomer units described at page 3, [0025]-[0030] are similar to the monomer units described in the instant specification and used in Examples 1 and 2.  Each of the monomer units are aromatic, indicating that Ikegawa’s LCP is wholly aromatic as claimed.  
Unlike the claimed invention, Ikegawa’s composition also includes an epoxy group-containing ethylene copolymer in amounts of up to 25 parts by weight (Abstract; p. 4, [0039]).  No corresponding component is present in the claimed invention.  Based on this compositional difference, it would be improper to conclude that the claimed enthalpy change and dielectric loss tangent are inherently present in Ikegawa’s composition.  In addition, Ikegawa’s examples illustrate a dielectric loss tangent of 5.13-6.00 x 10-3 (p. 9, Table 4).  Although measured under different conditions, this result further suggests that Ikegawa would not necessarily possess a dielectric loss tangent within the claimed range.
Tatsuya (JP 2006137786A, cited in Applicant’s IDS; machine translation referred to herein) teaches heat-treated films formed from a LCP (Abstract; p. 2, [0011]).  The monomer units illustrated at pages 3-4 suggest a wholly aromatic LCP.  Heat treatment is described as leading to a reduced dielectric loss (p. 2, [0008]).  
Tatsuya’s broader disclosure does not describe a suitable range for dielectric loss tangent at 10 GHz.  However, this property is measured for Examples 1-6.  These examples exhibit dielectric loss tangent values at 10 GHz ranging from 0.0019-0.0022 (p. 9-10, Table 6 and [0027]-[0032]).  This range is equivalent to 1.9 x 10-3 to 2.2 x 10-3.  In other words, the lowest value observed in Tatsuya’s examples is more than twice the claimed upper limit of 0.85 x 10-3.  Based on these examples, it is evident that Tatsuya’s heat-treated articles do not possess the physical properties required by the claimed invention.
Akiyama et al. (WO2017/135365; machine translation referred to herein) teaches molded articles such as electronic components formed from a wholly aromatic LCP (p. 1, [0001]).  The monomer units (I)-(V) shown at page 2, [0007] are similar to the monomers described in the instant specification and used in Examples 1 and 2.  
Akiyama does not expressly teach either the claimed enthalpy change or dielectric loss tangent.  Akiyama’s monomer unit (II) is 6-hydroxy-2- naphthoic acid (HNA).  Akiyama teaches that this monomer unit is included in amounts of 5-15 mol% (p. 2-3, [0007]).  This corresponds to Structural Unit (I) described in the instant specification at pages 9-10, paragraph [0025].  
Comparative Examples 1-2 and 1-3 in the instant specification include HNA in amounts of 27 and 10 mol%, respectively, whereas inventive Examples 1-1 through 1-24 include HNA in amounts of 45-70 mol% (p. 32, Table 1).  Comparative Examples 1-2 and 1-3 exhibit dielectric loss tangent values of 1.70 x 10-3 and 2.67 x 10-3, respectively.  The value of Comparative Examples 1-2 is twice the claimed upper limit, while the value of Comparative Example 1-3 is more than three times the claimed upper limit.  
Comparative Examples 1-2 and 1-3 demonstrate two things.  First, they show that LCPs including HNA in amounts within or even somewhat higher than Akiyama’s range do not possess the claimed dielectric loss tangent.  Second, these examples show that LCPs formed from identical monomers do not share the same physical properties and do not necessarily possess at least the claimed dielectric loss tangent.
Based on the information provided in Table 2 of the instant specification, it would be improper to conclude that heat-treated molded articles formed from Akiyama’s wholly aromatic LCP inherently possess the claimed dielectric loss tangent.  Therefore, Akiyama does not read on the claimed invention.
A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, Claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762